Blatchford, C. J.
This suit is brought on reissued letters patent No. 4,223, granted to William E. Crandall, January 3, 1871, for an “improvement in children’s carriages,” the original patent, No 100,-121, having been granted to him, as inventor, February 22, 1870, and reissued to him, No. 3,972, May 17, 1870. Claims 1, 2, 3, and 5 of the reissue, which are the claims involved in this suit, were adjudicated upon by this court in Crandall v. Richardson, 8 Fed. Rep. 808, and those claims were held to have been anticipated. By a stipulation between the parties to this suit the testimony on file in Crandall v. Richardson is to be considered by this court in the determination of this suit. There is other testimony in this suit. But I see no ground for changing the conclusion arrived at in the former suit, and the bill must be dismissed, with costs.